             Case 17-01176-gs        Doc 121     Entered 09/29/20 16:32:07       Page 1 of 25




 1
 2
 3
 4       Entered on Docket
         September 29, 2020
     ___________________________________________________________________
 5
                              UNITED STATES BANKRUPTCY COURT
 6
                                        DISTRICT OF NEVADA
 7
                                         ******
 8    In re:                               ) Case No.: 16-16656-mkn
 9                                         )
      DRAFT BARS LLC,                      ) Chapter 7
10                                         )
                           Debtor(s).      ) Adversary No.: 17-01176-gs
11                                         )
12                                         ) Hearing Date
      DRAFT BARS LLC,                      ) DATE: December 17, 2019
13                                         ) TIME: 2:00 p.m.
                           Plaintiff(s),   )
14
      vs.                                  )
15                                         )
      ANHEUSER-BUSCH LLC, a Nevada limited )
16    liability company; ANHEUSER-BUSCH    )
      COMPANIES LLC, a Missouri limited    )
17
      liability company,                   )
18                                         )
                           Defendant(s).   )
19                                         )
20
21               MEMORANDUM DECISION ON MOTION TO DISMISS AND/OR
                        MOTION FOR SUMMARY JUDGMENT
22
             Defendants Anheuser-Busch LLC and Anheuser-Busch Companies LLC (together,
23
      “Anheuser-Busch”) move for dismissal or partial summary judgment against plaintiff/debtor
24
25    Draft Bars LLC’s (“Draft Bars”) claims for breach of contract (Count I), breach of implied

26    covenant of good faith and fair dealing (Count II), unjust enrichment (Count III), and promissory
27    estoppel (Count IV). Anheuser-Busch contracted with Draft Bars to construct a number of
28
      mobile units for use at various events across the country. Though Anheuser-Busch purchased
                Case 17-01176-gs     Doc 121      Entered 09/29/20 16:32:07         Page 2 of 25



     these mobile units, it also agreed that Draft Bars could retain and manage these units for a period
 1
     of time.
 2
            The dispute between these parties rests with the agreement, or lack thereof, pursuant to
 3
 4   which Draft Bars could operate the mobile units. Draft Bars contends that Anheuser-Busch

 5   contractually agreed to Draft Bars’ retention and use of the mobile units so long as they were
 6
     used to sell only Budweiser beer. Anheuser-Busch denies any such contract, though the record
 7
     demonstrates that it had Draft Bars store and operate some of the mobile units Draft Bars
 8
     constructed. For the reasons discussed below, the court finds summary judgment in favor of
 9
10   Anheuser-Busch appropriate against Draft Bars’ claims breach of contract, breach of implied

11   covenant of good faith and fair dealing, and promissory estoppel. The court will deny summary
12
     judgment on the debtor’s claim of unjust enrichment as there remains genuine issues of material
13
     fact on that claim.
14
15                                                  FACTS

16   I.     Pre-Petition
17          Draft Bars is a Nevada business, wholly owned by Michael Manion, that constructed
18
     mobile bar units referred to as “Bar Pods,” which Draft Bars refers to as “mobile assets.” 1
19
     Beginning in 2015, Anheuser-Busch placed nine purchase orders with Draft Bars for nine Bar
20
21   Pods. 2 Anheuser-Busch and their distributors used the Bar Pods to market Budweiser beer at

22   various events in an effort to increase consumer exposure. 3 Draft Bars constructed and delivered
23   a number of the Bar Pods to Anheuser-Busch, but not all of them. 4
24
25   1
       Plaintiff’s Opposition, Declaration of Michael Manion (Manion Decl.), ECF No. 104-1, p. 25, ¶¶ 1-2.
     2
26     Defendants’ Statement of Undisputed Facts, ECF No. 97-1, p. 2, ¶ 6; see also Defendants’ Motion, ECF
     No. 97-2, Exhs. 2-8.
27   3
       Plaintiff’s Opposition, ECF No. 104-1, Exh. 2, pp. 36-37 (Opsahl Dep. Tr. at 11:24-12:10).
     4
       See Defendant’s Motion, ECF No. 97-1, Exh. 1, p. 3 (Manion Dep. Tr. at 82:11-12) (Anheuser-Busch is
28   “missing one” Bar Pod). The construction of the Bar Pods is not at issue in this action, though much of
     Draft Bars’ opposition to the pending motion is devoted towards showing how pleased Anheuser-Busch
     was with its performance and the products.
                                                       2
               Case 17-01176-gs       Doc 121      Entered 09/29/20 16:32:07        Page 3 of 25



               Anheuser-Busch often requested additional services in addition to constructing the Bar
 1
     Pods. As Manion explained it:
 2
                             As Draft Bars demonstrated competency, loyalty
 3                           and excellence in its product, AB increasingly
 4                           engaged Draft Bars to manage the Bar Pods that AB
                             had purchased. The “management” of the Bar Pods
 5                           appears to have been ill defined, but entailed Draft
                             Bars retaining them at its costs and delivering them
 6
                             to various events at the request of Anheuser-Busch
 7                           or their distributors. These requests were verbal,
                             with Purchase Orders often created after the event
 8                           or work had been completed or nearly completed. 5
 9
     Anheuser-Busch requested that Draft Bars deliver and manage the Bar Pods at the Super Bowl
10
     and other large events. 6 Anheuser-Busch also permitted Draft Bars to manage the Bar Pods for
11
12   other events. 7

13             In September 2015, Anheuser-Busch asked Manion to assist it with building the Paris
14   Hotel Beer Park. 8 According to Manion, he secured the contractor and brought in $2,334,000 for
15
     Anheuser-Busch’s project. 9 Manion also stated that afterwards Anheuser-Busch issued a partial
16
     purchase order for $1,422,000 dated October 21, 2015, 10 but instructed him that he could not
17
18   invoice Anheuser-Busch’s purchase order for the balance until January 2016. 11

19             Most of Draft Bars’ contact with Anheuser-Busch during the fall of 2015 came from Ari
20   Opsahl, Anheuser-Busch’s then-director of sales and marketing, who oversaw its mobile asset
21
     program. 12 Manion states that Opsahl requested Draft Bars submit a proposal to manage the Bar
22
     Pods “for events.” 13 Draft Bars submitted a proposal to Anheuser-Busch in August 2015, shortly
23
24
     5
25     Plaintiff’s Opposition, Manion Decl., ECF No. 104-1, p. 26, ¶14.
     6
       Id. at p. 27, ¶ 15.
     7
26     Id.
     8
       Id.at ¶ 19.
27   9
         Id.
     10
        Id.; see also Defendant’s Motion, Exh. 15, ECF No. 97-2, pp. 171-175.
28   11
        Id.
     12
        Id. at p. 26, ¶ 4.
     13
        Id. at p. 28, ¶ 26.
                                                         3
             Case 17-01176-gs          Doc 121     Entered 09/29/20 16:32:07             Page 4 of 25



     before it undertook assisting Anheuser-Busch with the Paris Hotel Beer Park. 14 Manion contends
 1
     that the proposal he submitted became what he refers to as the “Sustainable Marketplace
 2
     Agreement” between Draft Bars and Anheuser-Busch. As evidence of this agreement, Draft
 3
 4   Bars relies on a one-paragraph email dated November 15, 2015, sent by Opsahl to Manion’s

 5   personal email address:
 6
                             Mike - we are trying to expand our mobile asset
 7                           strategy beyond the contracted events that we have
                             with you and Fusion. What we would like to do is
 8                           have you activate the PODs at your own expense
                             negotiated with the event that is requesting. We can
 9
                             provide the beer for the events to help cover your
10                           cost. Does that make sense? It’s a model we have
                             looked into with the food trucks to lower or
11                           eliminate ABs [sic] operating costs. You are more
12                           than welcome and encouraged to advertise these
                             assets in the marketplace as long as the product
13                           being sold is AB. 15
14           Opsahl testified in his deposition that the possibility of Anheuser-Busch providing beer to
15
     Draft Bars “might have worked,” but the idea required the approval of Anheuser-Busch’s legal
16
     department. 16 Manion contends that Anheuser-Busch never supplied beer to Draft Bars for
17
18   events as offered by Opsahl. 17

19           Anheuser-Busch tells a different story. It states that the company held a “competitive bid
20   process” to determine who would manage and operate all of its mobile assets, including the Bar
21
     Pods. 18 As a result of this process, Anheuser-Busch selected Fusion Marketing, not Draft Bars,
22
     to operate its mobile assets. 19 An email dated October 12, 2015 email from Matt Whittington,
23
24
25
26
     14
        Id.
27   15
         Defendant’s Motion, Exh. 22, ECF No. 97-3, p. 30.
     16
         Id. at Exh. 39, ECF No. 97-4, p. 53:13-23.
28   17
         Id. at Exh. 1, ECF No. 97-1, p. 14 (Manion Dep. Tr. at 199:21-24; 200:13-15).
     18
        Id. at ECF No. 97, p. 4:3-6; see also Exhs. 19-20, ECF No. 97-3, pp. 15-27.
     19
        Id.at Exh. 20, ECF No. 97-3, pp. 26-27.
                                                         4
                Case 17-01176-gs       Doc 121      Entered 09/29/20 16:32:07          Page 5 of 25



     Anheuser-Busch’s Manager of Event Activation confirmed that Fusion was awarded
 1
     management of the mobile assets:
 2
                              A few notes here based on Trade Marketing
 3                            decisions:
 4
                                  x   Fusion will be managing/operating existing
 5                                    Build a Bar program going forward
 6
                                  x   Fusion will be managing/operating 4 new
 7                                    Bud Build a bar 2.0 units – Manion is
                                      building. 20
 8
 9              Though the record before the court does not reveal to whom Whittington sent his email,

10   the email chain begins with an email from Manion 21 addressed to Mike Beck of Fusion
11   Marketing and copied to Opsahl and Whittington. 22 Manion’s email simply states: “That is
12
     awesome [sic] Beck we will need you to come to get trained after they are built.” 23 Anheuser-
13
     Busch asserts that this email exchange constituted notification to Manion that Draft Bars was not
14
15   selected to operate and manage the mobile assets. 24

16              Notwithstanding Anheuser-Busch’s rejection of Draft Bars’ request to manage the mobile
17
     assets, Opsahl continued to be pleased with their performance. On March 15, 2016, Opsahl
18
     executed a “testimonial” praising Draft Bars under the categories of “products,” “partnership,”
19
     and “customer service.” 25 Opsahl described Draft Bars’ customer service as “world class,” and
20
21   stated, “This is the type of customer service that ensures we continue to do business with these

22   guys for many years to come.” 26
23
24
25   20
         Id.
     21
26      Although the email at issue states that it is from “Michael Adrian,” Manion’s full name is Michael
     Adrian Manion. See Defendant’s Motion, Exh. 1, ECF No. 97-2, p. 16 (Manion Dep. Tr. p. 289).
27   22
        Id. at Exh. 20, ECF No. 97-3, pp. 26-27.
     23
        Id. at p. 26.
28   24
         Id., Statement of Undisputed Facts, ECF No. 97-1, p. 4, ¶ 15.
     25
        Plaintiff’s Opposition, Exh. 19, ECF No. 104-1, p. 104.
     26
          Id.
                                                         5
              Case 17-01176-gs         Doc 121      Entered 09/29/20 16:32:07           Page 6 of 25



              Although Draft Bars had not been selected to operate and manage Anheuser-Busch’s
 1
     mobile assets, Manion testified that Draft Bars would at times operate the Bar Pods for Fusion or
 2
     Freeman XP, a third entity involved with Anheuser-Busch and its mobile assets. 27 On other
 3
 4   occasions, however, Draft Bars would be paid directly by Anheuser-Busch for Anheuser-Busch

 5   events. 28 Manion has described the disorganized nature of Draft Bars’ relationship with
 6
     Anheuser-Busch, noting that Draft Bars eventually had to register the Bar Pods with the state of
 7
     Nevada for Anheuser-Busch, but used Draft Bars’ own address, and even paid the insurance on
 8
     them. 29 Manion largely attributes the disorganization to changing his contacts with Anheuser-
 9
10   Busch.

11            A string of emails from May 2016 demonstrates the loose and disjointed relationship
12
     between Anheuser-Busch, Fusion, and Draft Bars. 30 On May 3, 2016, Whittington sent an email
13
     announcing he was leaving Anheuser-Busch, and directing the recipients to reach out to their
14
15   local Anheuser-Busch Trade Marketing Manager regarding mobile asset needs, and to various

16   people at Fusion for Build a Bar needs. 31 Manion asked in reply whether everyone was
17   supposed to contact distributors for mobile assets, and then followed: “Were [sic] not even on the
18
     list to contact. We really have been placing and running everything for the pods on our own
19
     which we like, however a structure with AB and a plan would be the correct way to do this.” 32
20
21   Josh Halpern, a vice president with Anheuser-Busch, responded: “Fusion runs our event

22   activation. Unless you are looking to run the Bud and Burgers program, this makes the most
23
24
25   27
         Defendant’s Motion, Exh. 1, ECF No. 97-1, p. 4 (Manion Dep. Tr. at 100:6-15).
     28
26      Id. (Manion Dep. Tr. at 101:11-14).
     29
        Id., Exh. 1, ECF No. 97-1, p. 5 (Manion Dep. Tr. at 104:3-23); see also id. at Exh. 9, ECF No. 97-2, p.
27   89 (Anheuser-Busch service order dated May 31, 2016 for “Bar Pods Registration” in the amount of
     $150,836.40).
28   30
        Plaintiff’s Opposition, Exh. 17, ECF No. 104-1, pp. 96-100.
     31
         Id. at p. 99.
     32
         Id.
                                                          6
             Case 17-01176-gs         Doc 121     Entered 09/29/20 16:32:07        Page 7 of 25



     amount of sense. Fusion is not a competitor to you even 1%.” 33 Manion replied with interest in
 1
     the Bud and Burgers program, and again requested a formal arrangement for Draft Bars to run
 2
     the Bar Pods itself. 34 Halpern inquired as to Draft Bars’ ability to handle the logistics of mobile
 3
 4   asset events. Manion assured him that Draft Bars could staff and coordinate the events. 35

 5   Halpern then invited Manion to send him a proposal for management of the Bar Pods, which
 6
     Manion replied that he would send. 36 It appears that the Bud and Burgers program was either a
 7
     subset of the mobile assets, or another program altogether, but beyond what Fusion or Draft Bars
 8
     was doing at that time.
 9
10           Later that May, Anheuser-Busch’s director of procurement, Brian Lloyd, and Director of

11   Trade Marketing-Event Strategy, Ryan Mortimer, exchanged a series of emails about Anheuser-
12
     Busch’s arrangement with Draft Bars. 37 Mortimer asked Lloyd:
13
                             Is this accompanied by some sort of agreement that
14                           talks about insurance requirements and other
15                           deliverables? We aren’t really signing into an
                             agreement like we did with Fusion because I am
16                           not paying him anything for what we are doing.
                             Essentially we just want to make sure he knows he
17                           is responsible for the following:
18
                             x   Vehicle upkeep and maintenance
19                           x   Proper liability and vehicle insurance
                             x   Post event recaps
20
                             x   Delivery of Macro units by 8/15
21                           x   Or we hit him with a $1.2MM penalty 38
22           In response to a brief message from Lloyd, Mortimer continued:
23
                             I didn’t plan on aligning to any OPEX costs for the
24                           program. Our “payment” is that we are allowing
                             him to operate the units and charge the
25
                             respective wholesalers or properties for his
26
     33
         Id. at p. 98.
27   34
         Id.
     35
        Id. at p. 97.
28   36
        Id. at p. 96.
     37
        Id., Exh. 10, ECF No. 104-1, pp. 71-73.
     38
        Id. at p. 73 [emphasis added].
                                                       7
             Case 17-01176-gs          Doc 121       Entered 09/29/20 16:32:07           Page 8 of 25



                              services just like he has been doing. I will have
 1                            him supply us with a rate card though so we know
                              what he is charging. He will be responsible for all
 2                            unit upkeep and maintenance. 39
 3           Lloyd requested a more detailed statement regarding Draft Bars’ actual work for
 4
     Anheuser-Busch, and confirmed that any arrangement would need to be reviewed by Anheuser-
 5
     Busch’s legal department. 40
 6
 7           On June 2, 2016, Manion commenced an email exchange with Lloyd and Mortimer

 8   regarding the status of outstanding payments. 41 The emails continued in mid-June with Manion
 9
     requesting a telephone conference with Mortimer. 42 Attached to the end of the email chain is an
10
     undated letter from Manion addressed to Mortimer. 43 The letter is instructive as to the nature of
11
12   the relationship between Draft Bars and Anheuser-Busch, from Manion’s perspective:

13                            …I am reaching out to you before we are forced to
                              close our doors. Without any form of contract, we
14                            have built exclusively for Anheuser-Busch and
15                            continue to do so…

16                            …Despite being given incorrect direction and
                              countless miscommunications, we have taken it
17                            upon ourselves to look after your interests above
18                            our own. We have covered the costs associated
                              with the following without knowing when and if we
19                            would be reimbursed:
20
                              x   Maintenance and cleaning
21                            x   Regular services
                              x   Repairs to damages incurred from activations
22                            x   Registration
23                            x   Insurance
                              x   Temperature controlled indoor storage
24
25
26
     39
        Id. at p. 72 [emphasis added].
27   40
        Id.
     41
        Defendant’s Motion, Exh. 23, ECF No. 97-3, pp. 32-35.
28   42
         Id. at p. 35.
     43
        Though the letter is undated, Manion testified that it was sent to Mortimer in June 2016. See Plaintiff’s
     Opposition, Exh. 1, ECF No. 104-1, p. 31, ¶ 59.
                                                          8
     Case 17-01176-gs   Doc 121     Entered 09/29/20 16:32:07           Page 9 of 25



                …Our day-to-day contacts and department heads
 1              within Anheuser-Busch, whom we rely on for
                direction, have consistently changed…
 2
                Under Matt Whittington’s instruction that we would
 3              be responsible for managing, operating and
 4              activating the 6 existing assets we’ve built, we…
                leased 2 trucks, costing us $60,000 to date,
 5              employed a full logistics team, at a cost of $15,000
                per month, and secured all necessary permitting,
 6
                insurance ($10M policy at a cost of $35K per year)
 7              and licensing to operate. For the last 12 months we
                have been activating them on your behalf both for
 8              direct Anheuser-Busch events and for other high
                profile events. After being informed that there is no
 9
                longer a budget for activations, we were left with no
10              direction. We came up with a plan for a sustainable
                market with Anheuser-Busch. We started to
11              manage all the Pods at our expense and activated at
12              multiple events. At this point Josh Halpern found
                out what we were doing and stepped in with his
13              team to help create a plan of action where we would
                be regularly activating assets in association with
14              Anheuser-Busch instead of on our own. He was a
15              great help and was giving us needed direction and
                support. True to form, within weeks Josh was
16              moved to another department and in doing so all of
                our progress was once again lost. The amount of
17              help we received from you in the last few weeks has
18              been refreshing. However, being informed that the
                assets are no longer under our management has left
19              is with an infrastructure with no assets to activate.
                At this point, it has become a wasted and ongoing
20              expense that we are stuck with. We have trucks we
21              have to pay for, insurance to cancel and staff we
                have to let go….
22
                In order for us to deliver your product we are asking
23              for assistance acquiring the outstanding balance:
24
                x   $193,549.38 for registration & sales tax
25              x   $150,836.40 in registration & expenses for
26                  Super Bowl, SamCom and Colorado Springs
                    activations
27              x   $636,618.00 for Macro 4….
28              We understand these are your assets and it is your
                choice on who you want to operate them. We just

                                         9
            Case 17-01176-gs        Doc 121      Entered 09/29/20 16:32:07        Page 10 of 25



                            want to tell you what we’ve done with your assets
 1                          on your behalf. 44

 2          On September 22, 2016, Manion emailed a list of the Bar Pods and their locations to
 3   Anheuser-Busch, noting again that he had “been paying to maintain them myself.” 45 He once
 4
     again asked: “Can we get together and come up with a plan for this please.” 46
 5
     II.    Post-Petition
 6
 7          Draft Bars filed its voluntary chapter 11 bankruptcy petition on December 16, 2016. 47

 8   Shortly after filing the bankruptcy, Draft Bars sent a letter to Anheuser-Busch notifying it of the
 9
     bankruptcy filing and its inability to complete the Bar Pod it was constructing. 48 The letter also
10
     sets forth Draft Bars’ grievances against Anheuser-Busch, detailing its position regarding its
11
12   history with Anheuser-Busch and the alleged breach of the Sustainable Marketplace Agreement..

13          Draft Bars operated in chapter 11 for roughly a year and a half before its case was
14   converted to chapter 7 on May 16, 2018. 49 Before the conversion of the case to chapter 7, Draft
15
     Bars commenced this adversary proceeding against Anheuser-Busch. Draft Bars continues to
16
     assert that the Sustainable Marketplace Agreement was in place, and per Opsahl’s testimonial,
17
18   was intended to be in place for many years. It accordingly sues for breach of contract (Count I),

19   breach of implied covenant of good faith and fair dealing (Count II), unjust enrichment (Count
20   III), and promissory estoppel (Count IV).
21
            Anheuser-Busch initially sought dismissal of the complaint under Fed. R. Civ. P.
22
     12(b)(6). 50 That motion was denied. 51 It now seeks summary judgment on the breach of
23
24
25   44
        Defendant’s Motion, Exh. 23, ECF No. 97-3, pp. 36-38 [emphasis added].
     45
26      Id. at Exh. 24, ECF No. 97-3, p. 40.
     46
        Id.at p. 41.
27   47
        Id. at Exh. 29, ECF No. 97-3, pp. 71-76.
     48
        Id. at Exh. 25, ECF No. 97-3, pp. 44-46.
28   49
        ECF No. 184.
     50
        ECF No. 10.
     51
        ECF No. 14.
                                                      10
            Case 17-01176-gs         Doc 121      Entered 09/29/20 16:32:07          Page 11 of 25



     contract and breach of implied covenant of good faith and fair dealing causes of action based on
 1
     Draft Bars’ statements that no such contract existed. Alternatively, Anheuser-Busch argues that
 2
     Draft Bars cannot recover any lost profits as a matter of law, because the putative contract was
 3
 4   terminable at will. Anheuser-Busch also seeks summary judgment on Draft Bars’ claims for

 5   unjust enrichment and promissory estoppel on the basis that Draft Bars’ calculations of damages
 6
     are unreliable, and that any management-related costs Draft Bars might have incurred were its
 7
     own responsibility, at least until after Anheuser-Busch retrieved the Bar Pods. Finally,
 8
     Anheuser-Busch asks that the court confirm its right to setoff any liability that it may owe the
 9
10   estate against its prepetition claim against Draft Bars.

11                                                ANALYSIS
12
             Fed. R. Civ. P. 56(a), incorporated by Fed. R. Bankr. P. 7056, provides as follows: “The
13
     court shall grant summary judgment if the movant shows that there is no genuine dispute as to
14
15   any material fact and the movant is entitled to judgment as a matter of law.” Where, as here, the

16   movant “will not have the burden of proof at trial, the movant need only establish an absence of
17   evidence to support the nonmoving party’s case.” 52 If the movant makes such a showing, “[t]he
18
     party opposing summary judgment bears the burden to ‘produce some evidence, other than
19
     speculation or guesswork’ sufficient to create a genuine dispute of material fact.” 53
20
21           A fact is material only if it is one that “under the governing substantive law . . . could

22   affect the outcome of the case.” 54 A factual issue is genuine if “a jury could reasonably find in
23
24   52
        Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986); Nissan Fire & Marine Ins. Co. v. Fritz Companies,
25   Inc., 210 F.3d 1099, 1102 (9th Cir. 2000) (“In order to carry its burden of production, the moving party
     must either produce evidence negating an essential element of the nonmoving party’s claim or defense or
26   show that the nonmoving party does not have enough evidence of an essential element to carry its
     ultimate burden of persuasion at trial.”).
27   53
        Tucson Electric Power Co. v. Pauwels Canada Inc., 651 Fed. Appx. 681, 682 (9th Cir. 2016) (quoting
     Guidroz–Brault v. Missouri Pac. R.R. Co., 254 F.3d 825, 829 (9th Cir. 2001)).
28   54
        Caneva v. Sun Communities Operating Limited Partnership (In re Caneva), 550 F.3d 755, 760 (9th Cir.
     2008) (citing Thrifty Oil Co. v. Bank of America Nat’l Trustee & Savings Ass’n., 322 F.3d 1039, 1046
     (9th Cir. 2003)).
                                                       11
            Case 17-01176-gs          Doc 121      Entered 09/29/20 16:32:07           Page 12 of 25



     the nonmovant’s favor from the evidence presented.” 55 All evidence is viewed in the light most
 1
     favorable to the non-moving party. 56
 2
     I.      Breach of Contract
 3
 4           “To prevail on a breach of contract claim, a plaintiff must prove: (1) the existence of a

 5   valid contract; (2) a breach of that contract by the defendant; and (3) damages resulting from
 6
     defendant’s breach… .” 57 The commencement of performance by one party evidences the
 7
     parties’ intent to be bound by the terms of the contract. 58
 8
             There is a slight disconnect between the parties’ arguments regarding Draft Bars’ claims
 9
10   for breach of contract and breach of the covenant of good faith and fair dealing. Anheuser-

11   Busch has argued that summary judgment is required because Draft Bars repeatedly admitted
12
     that no contract existed. It recited the applicable requirements to form a contract under Nevada
13
     law: an offer, acceptance, a meeting of the minds as evidenced by a manifestation of mutual
14
15   intent to contract. 59 But Anheuser-Busch does not engage in any specific contract formation

16   analysis. Rather, it contends that Draft Bars’ claims must be dismissed because it has previously
17   admitted that there was never any contract. In support of this argument, Anheuser-Busch points
18
     to the June 2016 email from Manion to Mortimer, 60 the September 22, 2016 email from Manion
19
     to Trey Wiegand and Anthony Berra, 61 and Manion’s post-petition letter.
20
21
     55
        Emeldi v. University of Oregon, 698 F.3d 715, 730 (9th Cir. 2012) (citing Anderson v. Liberty Lobby,
22   Inc., 477 U.S. 242, 251-52 (1986)); see also Villiarimo v. Aloha Island Air, Inc., 281 F.3d 1054, 1061 (9th
     Cir. 2002).
23   56
        Caneva, 550 F.3d at 772; see also Singh v. Clinton, 618 F.3d 1085, 1088 (9th Cir. 2010).
     57
24      Shaw v. Citimortgage, Inc., 201 F.Supp.3d 1222, 1248 (D. Nev. 2016).
     58
        Restatement of Contracts § 34(2) (1981) (“Part performance under an agreement may… establish that a
25   contract enforceable as a bargain has been formed.”); see also Vol. 1, Timothy Murray, Corbin on
     Contracts Vol. 1, § 4.1 at p. 1554 (Matthew Bender rev. ed. 2019) (“That one of [the parties], with the
26   knowledge and approval of the other, has begun performance is nearly always evidence that they regard
     the contract as consummated and intend to be bound thereby.”).
27   59
         May v. Anderson, 119 P.3d 1254, 1257 (2005); Shaw, 201 F.Supp.3d at 1245-46. Both parties apply
     Nevada law to Draft Bars’ claims. Accordingly, the court will accept that Nevada law governs these
28   claims.
     60
        See Defendant’s Motion, Exh. 23, ECF No. 97-3, pp. 32-35.
     61
        See id. at Exh. 24, ECF No. 97-3, pp. 40-42.
                                                         12
            Case 17-01176-gs          Doc 121      Entered 09/29/20 16:32:07          Page 13 of 25



             Draft Bars does not deny Manion’s statements. Rather, it attempts to place them in
 1
     context. It argues that the June 2016 letter 62 refers to a lack of any contract for the construction
 2
     of the Bar Pods, not the management of them. Construing all reasonable inferences in favor of
 3
 4   Draft Bars, as this court must on summary judgment, the court agrees with Draft Bars. There

 5   were individual purchase orders that governed Draft Bars’ construction, and Anheuser-Busch’s
 6
     purchase, of the Bar Pods. But according to Draft Bars, that was to be the beginning, not the
 7
     end, of its business with Anheuser-Busch. Draft Bars wanted to make its money managing the
 8
     Bar Pods, and actively sought to use the Bar Pods to service Anheuser-Busch’s direct events as
 9
10   well as those requested by its distributors. Draft Bars believed that the money it was to make

11   was in the management of the Bar Pods, which was not covered by the purchase orders for their
12
     construction.
13
             The September 22, 2016 email, December 19, 2016 letter 63 and even the June 2016 letter
14
15   were each written after Anheuser-Busch had allegedly deviated from the Sustainable Market

16   Agreement. These letters reflect the then-current status between the parties but do not
17   necessarily negate the existence of a prior agreement.
18
             Anheuser-Busch then argues that Draft Bars has failed to establish the formation of a
19
     valid contract, arguing that all Draft Bars has shown were proposals. 64 Here, it is critical to
20
21   understand the terms of the proposed contract, its offer and acceptance. Draft Bars opposes

22   summary judgment on its contract claim based on “a verbal agreement whose terms were
23   reflected in Opsahl’s email of November 15, 2015.” 65 It defined the terms as:
24
                             1.      Anheuser-Busch would allow DraftBars to
25                                   control the BarPods, which included
                                     maintaining, storing, and repairing them;
26
27   62
        See id.at Exh. 23, ECF No. 97-3, pp. 36-38.
     63
        See id. at Exh. 25, ECF No. 97-3, pp. 44-46.
28   64
        There is certainly evidence of proposals: Draft Bars prepared proposals in August 2015, and one for the
     Bud and Burgers programs. But neither party argues those proposals resulted in a contract.
     65
         Plaintiff’s Opposition, ECF No. 104, p. 10:11-12.
                                                        13
            Case 17-01176-gs           Doc 121      Entered 09/29/20 16:32:07            Page 14 of 25




 1                            2.      Draft Bars would activate the BarPods at its
                                      own expense for non-Anheuser-Busch
 2                                    events throughout the United States;
 3                            3.      Draft Bars would negotiate the expenses
 4                                    with each event;

 5                            4.      Anheuser-Busch would provide the beer for
                                      the events; and
 6
 7                            5.      Draft Bars could advertise the assets to the
                                      marketplace, as long as it sold Anheuser-
 8                                    Busch product. 66
 9
             Draft Bars maintains that it made this offer, and Opsahl’s email constitutes Anheuser-
10
     Busch’s acceptance of that offer. As alleged, Anheuser-Busch received marketing as well as
11
12   maintenance, storage and repairs for the Bar Pods. Draft Bars obtained the use of the Bar Pods,

13   product for the Bar Pods, and the chance to make money by “managing” them at events for
14   Anheuser-Busch and its distributors. Draft Bars has alleged, and supported, the terms of a valid
15
     contract for its use of the Bar Pods.
16
             Anheuser-Busch notes that it awarded a contract for the management of its mobile assets
17
18   to another company, Fusion Management. It has also demonstrated that Draft Bars knew that it

19   was not chosen to manage its mobile assets and that Fusion was. The award of the contract to
20   Fusion to operate and manage its mobile assets does not preclude a separate contract with Draft
21
     Bars that permitted Draft Bars to use the Bar Pods that it had constructed. Indeed, Draft Bars
22
     details numerous instances where Anheuser-Busch acknowledged this arrangement. 67 And the
23
24   parties’ actions support such an arrangement as Anheuser-Busch continued to permit Draft Bars

25   to mobilize, manage, and store Anheuser-Busch’s Bar Pods. Construing the facts in favor of
26
27
     66
        Id. at 10:13-19.
28   67
       See, e.g., email from Mortimer to Lloyd, id. at Exh. 10, ECF No. 104-1, pp. 72. (“[W]e are allowing
     him to operate the units and charge the respective wholesalers or properties for his services just like he
     has been doing.”) [emphasis added].
                                                          14
            Case 17-01176-gs          Doc 121       Entered 09/29/20 16:32:07           Page 15 of 25



     Draft Bars, there is a genuine dispute as to the existence of contract based on these terms and
 1
     Draft Bars’ performance in 2015 and 2016.
 2
             A.      Lost Profits are not Recoverable for Contracts Terminable at Will
 3
 4           Anheuser-Busch contends that even if there was a contract with Draft Bars, Draft Bars

 5   cannot recover lost profits because the contract was terminable at will. In support of its
 6
     argument, it directs the court to Dalton Props., Inc. v. Jones, 683 P.2d 30, 31 (Nev. 1984), which
 7
     involved a contract terminable at will. There, the Nevada Supreme Court held that “[w]here a
 8
     contract provides that either party may terminate the agreement at will, the party so terminated
 9
10   may not recover damages for those profits that he purportedly could have gained over the

11   maximum life of the contract.” This is because “[s]ince a party to a contract which is terminable
12
     at the will of another cannot rely on duration of the contract, if damages for lost profits were
13
     permitted, the injured party would be in a better position than the terms of the contract
14
15   allowed.” 68

16           Anheuser-Busch reasons that any contract with Draft Bars was terminable at will because
17   the contract was of indefinite duration. As a matter of law, contracts of perpetual duration are
18
     terminable at will. 69 Discussing the certainty of terms in contract formation, the Restatement
19
     (Second) of Contracts noted that “[v]alid contracts are often made which do not specify the time
20
21   for performance.” 70 The Restatement further explains that “[w]hen the contract calls for

22
23
     68
        Id.
24   69
        See Aspex Eyewear, Inc. v. Vision Serv. Plan, 472 F. Appx. 426, 427 (9th Cir.2012) (applying
25   California law, the court stated: “A contract with ‘neither an express nor an implied term of duration’ is
     ‘usually construed as terminable at will.”). But see Alpha Distrib. Co. of California v. Jack Daniel
26   Distillery, 454 F.2d 442, 448–49 (9th Cir. 1972) (“[I]n some cases the nature of the contract and the
     totality of surrounding circumstances give no suggestion as to any ascertainable term. In such cases the
27   law usually implies that the term of duration shall be at least a reasonable time, and that the obligations
     under the contract shall be terminable at will by any party upon reasonable notice after such a reasonable
28   time has elapsed. This rule is generally applicable, for instance, to exclusive sales agency and
     distributorship contracts.”)
     70
        Restatement (Second) of Contracts § 33, cmt.d (1981).
                                                         15
            Case 17-01176-gs          Doc 121     Entered 09/29/20 16:32:07         Page 16 of 25



     successive performances but is indefinite in duration, the contract is commonly terminable by
 1
     either party, with or without a requirement of reasonable notice.” 71
 2
             Additionally, Anheuser-Busch characterizes any contractual relationship formed with
 3
 4   Draft Bars under the Sustainable Market Agreement as an independent contractor relationship. It

 5   reasons that this result would flow from the imposition of its standard terms and conditions used
 6
     in any contract concerning the Bar Pods. 72 Such a term was not included in the November 15,
 7
     2015 Opsahl email. But Draft Bars does not dispute the characterization of its relationship with
 8
     Anheuser-Busch as that of an independent contractor. Draft Bars’ status as an independent
 9
10   contractor is significant, as Nevada law provides that “[a]bsent a contractual provision to the

11   contrary, an independent contractor . . . relationship is terminable at any time at the will of the
12
     principal or the agent.” 73 As explained above, Draft Bars cannot recover lost profits on a
13
     contract that is terminable at will. 74
14
15           Draft Bars does not dispute Anheuser-Busch’s legal arguments. Instead, it argues that the

16   Sustainable Market Agreement was a contract for a defined duration. Draft Bars contends that
17   Anheuser-Busch agreed to a term of “many years.” To support this proposition it offers Opsahl’s
18
     March 2016 testimonial, in which Opsahl described Draft Bars’ customer service as the sort that
19
     ensured Anheuser-Busch would “continue to do business with these guys for many years to
20
21   come.” 75 Draft Bars also relies on Manion’s declaration, which states: “Through late 2015 and

22   the first half of 2016, [Anheuser-Busch] repeatedly confirmed that the agreement would be in
23
24
25
     71
26      Id.; see also Nevada’s Uniform Commercial Code, N.R.S. 104.2309(2).
     72
        See, e.g., Defendant’s Motion, Exh. 5, ECF No. 97-2, p. 41, ¶ 17 (“Contractor’s relationship to Owner
27   shall be that of an independent contractor.”).
     73
        Kaldi v. Farmers Ins. Exch., 21 P.3d 16, 20 (Nev. 2001) (citing Restatement (Second) of Agency, § 117
28   cmt. a).
     74
        Dalton Props., Inc., 683 P.2d at 31.
     75
        Plaintiff’s Opposition, Exh. 19, ECF No. 104-1, p. 104
                                                       16
            Case 17-01176-gs          Doc 121       Entered 09/29/20 16:32:07          Page 17 of 25



     place for many years to come.” 76 Manion’s declaration makes other similar references that any
 1
     agreement was “to be years.” 77
 2
             Even though the court has found that there is a genuine dispute as to the formation of a
 3
 4   contract for Draft Bars’ use of the Bar Pods, there is nothing in the record that demonstrates there

 5   is a genuine dispute as to its term. Manion has previously testified in his deposition that the
 6
     terms of the Sustainable Marketplace Agreement were “open ended.” 78 Manion’s declaration
 7
     confirms that the agreement was not for any specific duration. His comment that the agreement
 8
     was to be for many years is not helpful. An undefined term of multiple years is no more definite
 9
10   than an open-ended agreement. Both fail to set a term for a contract between the parties. 79

11           Anheuser-Busch challenges Manion’s statements as a sham, contradicted by his prior
12
     deposition testimony. The court need not address whether Manion’s statements in his
13
     declaration must be stricken under the sham affidavit rule 80 as argued by Anheuser-Busch
14
15   because, even accepting the statements, they do not create a genuine dispute as to whether the

16   Sustainable Market Agreement was for a specific term. Manion’s statements that the agreement
17   was for a number of years is just another way to say that there was no term. Cast in slightly
18
     different terms, there is no evidence to support a finding that Anheuser-Busch agreed to any
19
     defined term for the Sustainable Market Agreement, even under Draft Bars’ version of the
20
21   agreement. As the alleged Sustainable Marketplace Agreement did not include an express or

22
23   76
        Id., Manion Declaration, ECF No. 104-1, p. 31 at ¶ 57.
     77
24      Id. at ¶ 53, see generally ¶¶ 56 and 58.
     78
        Defendant’s Motion, Exh. 1, ECF No. 97-2, p. 9 (Manion Depo. Tr. p. 162:5-12).
     79
25      There is some question as to whether contracts of indefinite terms are terminable only after a reasonable
     duration. However, Draft Bars operated under the alleged contract for some period of time and has not
26   argued that the contract was terminated prior to a reasonable duration.
     80
        See Dowie v. Fleishman-Hillard, Inc., 2006 WL 8434611, at *2 n.24 (C.D. Cal. July 28, 2006) (citing
27   Kennedy v. Allied Mutual Insurance Company, 952 F.2d 262, 266-67 (9th Cir. 1991)) (“Where a party
     opposing summary judgment proffers an affidavit that contradicts or seeks to explain earlier deposition
28   testimony, the court must make a factual determination as to whether the declaration is an attempt to
     create a ‘sham’ issue of fact and avoid summary judgment. If it makes such a finding, the declaration
     cannot be considered in ruling on the opposing party’s motion.”)
                                                         17
            Case 17-01176-gs         Doc 121       Entered 09/29/20 16:32:07          Page 18 of 25



     implied term of duration, it was terminable at will and Draft Bars cannot maintain an action for
 1
     lost profits 81 under Nevada law. The court reaches the same result based upon Draft Bars’
 2
     failure to dispute its status as an independent contractor for Anheuser-Busch.
 3
 4           “Summary judgment is appropriate where asserted damages are unrecoverable, even if

 5   the underlying claim is valid.” 82 Plaintiff has not asserted any contractual damages other than
 6
     lost profits based on a contract that was terminable at will. For the reasons stated above,
 7
     notwithstanding the genuine issue of material fact as to the existence of a contract between
 8
     Anheuser-Busch and Draft Bars, summary judgment as to Count I is appropriate due to Draft
 9
10   Bars’ inability to recover damages for breach of any contract that did exist.

11   II.     The Implied Covenant of Good Faith and Fair Dealing
12
             Anheuser-Busch reasons that because there was never a contract between it and Draft
13
     Bars for the management of the Bar Pods, the claim for breach of the implied covenant of good
14
15   faith and fair dealing must also be denied. In Nevada, “every contract imposes upon the

16   contracting parties the duty of good faith and fair dealing.” 83 A breach of the implied covenant
17   may occur when the terms of a contract are complied with literally but one party to the contract
18
     thwarts the intention and spirit of the contract. 84 But, as Anheuser-Busch points out, if there is no
19
20
21
22   81
        In Draft Bars’ response to Anheuser Busch’s statement of undisputed facts (ECF No. 104-2, p. 9, ¶ 44),
     Draft Bars admits that its damages expert, Kevin Kirkendall, drafted a damages report that included only
23   lost profits. See Defendant’s Motion, Exh. 44, ECF No. 97-4, pp. 78-80.
     82
24      See Harrington v. Syufy Enterprises, 931 P.2d 1378, 1380 (1997) (citing Van Cleave v. Kietz–Mill
     Minit Mart, 633 P.2d 1220 (1991)) (“[W]hen plaintiff cannot recover as a matter of law, defendant is
25   entitled to summary judgment.”); May Trucking Company v. Andrus Transportation Services, Inc., 2011
     WL 1720536, at *3 (D. Or. June 22, 2006) (“[P]laintiff has not demonstrated any damages that would be
26   recoverable by it even if such a claim were viable. For these reasons, summary judgment on plaintiff’s
     extortion claim is appropriate.”)
27   83
         Charleston Rancho, LLC v. Stanley Convergent Security Solutions, Inc., 2019 WL 3754581, at *2 (D.
     Nev. Aug. 8, 2019) (dismissing claim for breach of the covenant of good faith and fair dealing for
28   alleging the same conduct for the breach of contract claim and the claim for breach of the implied
     covenant, with leave to amend) [emphasis added] [internal citations omitted].
     84
         Id.
                                                        18
            Case 17-01176-gs         Doc 121      Entered 09/29/20 16:32:07         Page 19 of 25



     contract, there can be no breach of the implied covenant of good faith and no award for contract
 1
     damages. 85
 2
            As stated above, the court has concluded that there is a genuine issue of material fact
 3
 4   regarding whether there was a contract between Anheuser-Busch and Draft Bars for the

 5   operation of the Bar Pods. Accordingly, Anheuser-Busch’s conclusory argument as to Count II
 6
     is unpersuasive. Nevertheless, in Shaw v. Citimortgage, Inc., 86 the court declined to award
 7
     damages for a breach of the implied covenant of good faith and fair dealing where damages were
 8
     not available on the underlying breach of contract claim and the plaintiff failed to prove any
 9
10   other damages that could be awarded under the breach of implied covenant claim.

11          Moreover, in the same opinion, in determining whether the defendant breached the
12
     implied covenant of good faith and fair dealing, the United States District Court for the District
13
     of Nevada declined to consider the conduct that constituted an actual breach of the underlying
14
15   contract. In other words, “‘It is well established that a claim alleging breach of the implied

16   covenants of good faith and fair dealing cannot be based on the same conduct establishing a
17   separately pled breach of contract claim.’” 87 Draft Bars has not differentiated between the facts
18
     supporting its cause of action for breach of contract and those supporting its claim of breach of
19
     covenant of good faith and fair dealing. Thus, for the reasons set forth in Shaw, summary
20
21   judgment in favor of Anheuser-Busch as to Count II is appropriate.

22
23
24
25
     85
26      Huck v. Countrywide Home Loans, Inc., 2011 WL 3274041, at *3 (D. Nev. July 29, 2011) (citing
     Awada v. Shuffle Master, Inc., 173 P.3d 707, 714 (2007); See also Branch Banking and Trust Co. v.
27   D.M.S.I., LLC, 871 F.3d 751, 763 (9th Cir. 2017) (“Absent a contract, there can be no implied covenant
     of good faith and fair dealing.”) (discussing Nevada law).
28   86
        201 F.Supp.3d 1222, 1254 (D. Nev. 2016).
     87
        Wells Fargo Bank, N.A. v. Commonwealth Land Title Ins. Co., 2019 WL 2062947, at *5 (D. Nev. May
     9, 2019) (quoting Shaw, 201 F. Supp. 3d at 1252).
                                                       19
            Case 17-01176-gs         Doc 121       Entered 09/29/20 16:32:07         Page 20 of 25



     III.    Unjust Enrichment
 1
             Draft Bars alleges that Anheuser-Busch was unjustly enriched “by refusing to take full
 2
     possession of the Bar Pods and refusing to compensate Draft Bars for that service.” 88 “Unjust
 3
 4   enrichment” is an equitable doctrine and it arises where “a person has and retains a benefit which

 5   in equity and good conscience belongs to another.” 89 “Unjust enrichment exists when the
 6
     plaintiff confers a benefit on the defendant, the defendant appreciates such benefit, and there is
 7
     acceptance and retention by the defendant of such benefit under circumstances such that it would
 8
     be inequitable for [the defendant] to retain the benefit without payment of the value thereof.” 90 A
 9
10   benefit under the doctrine of unjust enrichment includes “services beneficial to or at the request

11   of [another], denotes any form of advantage, and is not confined to retention of money or
12
     property.” 91
13
             Anheuser-Busch argues that Draft Bars’ damages for unjust enrichment are limited to
14
15   management-related costs incurred after Anheuser-Busch retrieved the Bar Pods from Draft

16   Bars. Anheuser-Busch contends that any such costs incurred prior to that time were Draft Bars’
17   responsibility under the asserted contract.
18
             In response to Anheuser-Busch’s argument, Draft Bars has clarified its unjust enrichment
19
     claim. It asserts that Anheuser-Busch terminated Draft Bars’ right to manage the Bar Pods in
20
21   June 2016, but continued to store four Bar Pods with Draft Bars from June to December 2016.

22   Draft Bars has detailed the resulting costs for maintaining, cleaning, and storing the four Bar
23   Pods for six months, and calculates its damages for unjust enrichment at $47,800. Draft Bars
24
25
26
     88
        Plaintiff’s Opposition, ECF No. 104, p. 16:14-15.
27   89
        Leasepartners Corp. v. Robert L. Brooks Trust Dated November 12, 1975, 942 P.2d 182, 187 (Nev.
     1997).
28   90
        Certified Fire Protection Inc. v. Precision Construction, 283 P.3d 250, 257 (Nev. 2012) [internal
     citations omitted].
     91
        Id.
                                                       20
            Case 17-01176-gs         Doc 121      Entered 09/29/20 16:32:07         Page 21 of 25



     bases its computation of damages on the Manion declaration, though he states that the
 1
     calculation is “consistent with Draft bars’ [sic] proposal of August 2015.” 92
 2
            Anheuser-Busch raises a limited challenge to the sufficiency of the evidence supporting
 3
 4   Draft Bars’ damage calculation for its unjust enrichment claim. Specifically, Anheuser-Busch

 5   argues that the calculation is impermissibly based on Draft Bars’ proposal. However, Anheuser-
 6
     Busch did not explain why Draft Bars’ valuation of its services was an insufficient basis for
 7
     computing its damages. Generally speaking, in the bankruptcy context an owner is entitled to
 8
     offer an opinion of its property. 93 It reasonably follows that the owner of Draft Bars may offer
 9
10   an opinion as to the value of its services. Because there is a genuine dispute as to damages for

11   Draft Bars’ claims for unjust enrichment, the court shall deny Anheuser-Busch’s motion for
12
     summary judgment as to that claim.
13
     VI.    Promissory Estoppel
14
15          Draft Bars asserts a claim for promissory estoppel against Anheuser-Busch. An essential

16   element of a promissory estoppel claim is “the existence of a promise or conduct the party to be
17   estopped intended to be acted upon.” 94 Moreover, “[t]he promise giving rise to a cause of action
18
     for promissory estoppel must be clear and definite, unambiguous as to essential terms, and the
19
     promise must be made in a contractual sense.” 95 Consequently, “a cause of action will not be
20
21   supported by a mere promise of future conduct.” 96 In addition to the requirement of a clear,

22   definite and enforceable promise, a plaintiff asserting a promissory estoppel claim also must
23   prove detrimental reliance. 97 Under the doctrine of promissory estoppel, a promise that
24
25
     92
26      Plaintiff’s Opposition, Exh. 1, ECF No. 104-1, p. 32, ¶ 65.
     93
        Enewally v. Wash. Mutual Bank (In re Enewally), 368 F.3d 1165, 1173 (9th Cir. 2004) (“In the absence
27   of contrary evidence, an owner’s opinion of property value may be conclusive.”).
     94
        Torres v. Nev. Direct Ins. Co., 353 F.3d 1203, 1209 (2015).
28   95
        Id.
     96
        Id.
     97
        Id.
                                                       21
            Case 17-01176-gs          Doc 121      Entered 09/29/20 16:32:07          Page 22 of 25



     foreseeably induces reliance on the part of the promise, may be enforced despite the absence of
 1
     consideration. 98
 2
             Anheuser-Busch sought summary judgment on this claim for largely the same reasons it
 3
 4   sought summary judgment on the unjust enrichment claim: Draft Bars had failed to establish any

 5   damages. In its opposition, Draft Bars fails to distinguish between its claims for breach of
 6
     contract and unjust enrichment on the one hand and promissory estoppel on the other. Based on
 7
     this Anheuser-Busch argued in its reply that Draft Bars had abandoned its claim for promissory
 8
     estoppel.
 9
10           It is unclear whether Draft Bars abandoned its claim for promissory estoppel as

11   Anheuser-Busch was the one that lumped the claims for unjust enrichment and promissory
12
     estoppel together in its motion. Draft Bars simply followed that lead and generically opposed the
13
     arguments as to the “reliance-based claims.” Still, Draft Bars has failed to set forth a separate
14
15   promise on which it relied in storing the Bar Pods. There being no separate promise to support

16   Draft Bars’ claim for promissory estoppel, the court shall grant summary judgment in favor of
17   Anheuser-Busch as to Count IV.
18
     V.      Setoff Under 11 U.S.C. § 553
19
             Anheuser-Busch pre-paid Draft Bars $636,618 for a final Bar Pod that was never
20
21   constructed. Anheuser-Busch has filed a proof of claim against the estate in that amount for Draft

22   Bars’ breach of contract to construct the final Bar Pod. Draft Bars has not denied the debt.
23   Anheuser-Busch seeks summary judgment in favor of its affirmative defense of setoff preserved
24
     under 11 U.S.C. § 553. While liability has not been established, Anheuser-Busch seeks to
25
26
27   98
       See Nieto v. Litton Loan Servicing, LP, 2011 WL 797496, at *3 (D. Nev. Feb. 23, 2011) (citing Pink v.
     Busch, 691 P.2d 456, 459 (Nev .1984); Restatement (Second) of Contracts § 90 (1981)) (“Promissory
28   estoppel is an equitable doctrine whereby a party who reasonably relies to his detriment on the promise of
     another may enforce a verbal contract against the other party, though the other party has given no
     consideration; it is a substitute for consideration.”).
                                                        22
              Case 17-01176-gs       Doc 121      Entered 09/29/20 16:32:07          Page 23 of 25



     establish that any damages awarded to Draft Bars are subject to being setoff against its proof of
 1
     claim. 99
 2
              With exceptions that are not applicable here, § 553 of the Bankruptcy Code provides that
 3
 4   bankruptcy does “not affect any right of a creditor to offset a mutual debt owing by such creditor

 5   to the debtor that arose before the commencement of the case . . . against a claim of such creditor
 6
     against the debtor that arose before the commencement of the case….” 100 Though the
 7
     Bankruptcy Code codifies the right of setoff in bankruptcy, the right remains grounded in
 8
     applicable nonbankruptcy law. 101 In this instance, Nevada law governs.
 9
10            To establish a setoff in bankruptcy, the creditor must prove that “(1) the debtor owes the

11   creditor a prepetition debt; (2) the creditor owes the debtor a prepetition debt; and (3) the debts
12
     are mutual.” 102 Interestingly, Draft Bars does not dispute that these conditions were met. Rather,
13
     it simply argues that it would be inequitable to permit Anheuser-Busch to setoff any damages
14
15   from its claims against the proof of claim. Indeed, the right to setoff is discretionary. 103 And

16   courts have denied setoff on equitable grounds. 104
17         Yet, the Ninth Circuit Bankruptcy Appellate Panel has observed that “the setoff right is an
18
     established part of our bankruptcy laws [and] should be enforced ‘unless compelling
19
     circumstances' require otherwise.” 105 Moreover, because “[s]etoffs in bankruptcy have been
20
21   ‘generally favored,’ … a presumption in favor of their enforcement exists.” 106 Draft Bars fails to

22
23   99
         Anheuser-Busch has asserted an affirmative defense for setoff. ECF No. 19, p. 10, ¶ 55.
     100
         11 U.S.C. § 553(a).
24   101
         Faasoa v. Army & Air Force Exchange Svc. (In re Faasoa), 576 B.R. 631, 637 (Bankr. S.D. Cal.
25   2017).
     102
         Id. at 637 (citing United States of America v. Carey (In re Wade Cook Fin. Corp.), 375 B.R. 580, 594
26   (B.A.P. 9th Cir. 2007)).
     103
         United States of America v. Gould (In re Gould), 401 B.R. 415, 429 (B.A.P. 9th Cir. 2009).
27   104
          In re Faasoa, 576 B.R. at 638-39 (collecting cases).
     105
         Id. (citing Camelback Hosp., Inc. v. Buckenmaier (In re Buckenmaier), 127 B.R. 233, 237 (B.A.P. 9th
28   Cir. 1991)).
          106
              In re Gould, 401 B.R. at 423 (citing Carolco Television, Inc. v. Nat’l Broad. Co. (In re
     DeLaurentis Entm’t Group Inc.) 963 F.2d 1269, 1277 (9th Cir. 1992)).
                                                        23
            Case 17-01176-gs        Doc 121      Entered 09/29/20 16:32:07         Page 24 of 25



     demonstrate any compelling circumstances. The prospective harm resulting from setoff would
 1
     be that the estate recovers less, or nothing, after netting out the mutual prepetition debts. But that
 2
     is the natural consequence of setoff which is statutorily protected in bankruptcy. The diminution,
 3
 4   or even defeat, of any recovery is not a compelling circumstance to deny setoff. Because Draft

 5   Bars has not presented any genuine dispute regarding Anheuser-Busch’s right to setoff mutual,
 6
     prepetition debts, the court concludes that Anheuser-Busch may setoff any mutual, prepetition
 7
     debts it may owe to the estate as a result of this adversary.
 8
                                               CONCLUSION
 9
10          For the reasons stated above, summary judgment is GRANTED in favor of Anheuser-

11   Busch on Count I. While the issue of the existence of the Sustainable Marketplace agreement is
12
     narrowly decided in favor of Anheuser-Busch, no genuine issue of material fact exists regarding
13
     whether the Sustainable Marketplace agreement was terminable at will, and thus Draft Bars may
14
15   not recover lost profits damages under Nevada law.

16          Summary judgment is GRANTED in favor of Anheuser-Busch on Count II. Draft Bars
17   has failed to delineate which, if any, conduct of Anheuser-Busch’s constitutes solely a breach of
18
     the covenant of good faith and fair dealing and not also grounds for the breach of contract claim;
19
     and Damages are not available under the underlying breach of contract claim, and Draft Bars has
20
21   not proven any other damages that could be awarded under Count II.

22          Summary judgment is DENIED as to Count III as there is a triable issue of material fact.
23          Summary judgment is GRANTED in favor of Anheuser-Busch on Count IV as Draft
24
     Bars has failed to establish a promise necessary to support its claim for promissory estoppel.
25
     //
26
27
28


                                                      24
            Case 17-01176-gs         Doc 121     Entered 09/29/20 16:32:07          Page 25 of 25



            Finally, summary judgment is GRANTED in favor of Anheuser-Busch’s affirmative
 1
     defense of setoff and it may setoff any mutual, prepetition debts it may owe to the bankruptcy
 2
     estate as a result of this adversary against its prepetition claim against Draft Bars.
 3
 4          The court shall prepare a separate order memorializing this ruling.

 5          ****
 6
     Copies sent via CM/ECF ELECTRONIC NOTICING.
 7
 8                                                   ###

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                       25
